UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 7-31-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings Global Real Estate Fund July 31, 2013 Global Real Estate - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.0% AUSTRALIA — 5.0% Charter Hall Group Goodman Group Mirvac Group Westfield Group BRAZIL — 1.0% Aliansce Shopping Centers SA BR Malls Participacoes SA CANADA — 3.6% Brookfield Asset Management, Inc. Class A Brookfield Office Properties, Inc. CHINA — 3.8% China Overseas Land & Investment Ltd. China Resources Land Ltd. Country Garden Holdings Co. Shimao Property Holdings Ltd. FRANCE — 2.6% Gecina SA Unibail-Rodamco SE GERMANY — 0.8% Deutsche Annington Immobilien SE TAG Immobilien AG HONG KONG — 7.9% Cheung Kong Holdings Ltd. Galaxy Entertainment Group Ltd. Henderson Land Development Co. Ltd. New World Development Co. Ltd. Sands China Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. Wheelock & Co. Ltd. INDONESIA — 0.6% PT Lippo Karawaci Tbk PT Pakuwon Jati Tbk JAPAN — 11.0% GLP J-REIT Japan Real Estate Investment Corp. 42 Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Nippon Building Fund, Inc. 58 Nippon Prologis REIT, Inc. 40 Sekisui House Ltd. Sumitomo Realty & Development Co. Ltd. Tokyo Tatemono Co. Ltd. MEXICO — 1.1% Corp. Inmobiliaria Vesta SAB de CV Fibra Uno Administracion SA de CV NETHERLANDS — 0.9% Corio NV PHILIPPINES — 0.6% Ayala Land, Inc. SINGAPORE — 3.4% CapitaMalls Asia Ltd. Global Logistic Properties Ltd. Keppel Land Ltd. SOUTH AFRICA — 0.9% Growthpoint Properties Ltd. TAIWAN — 0.5% Huaku Development Co. Ltd. THAILAND — 0.5% Central Pattana PCL Quality Houses PCL UNITED KINGDOM — 6.9% Big Yellow Group plc British Land Co. plc Countrywide plc Derwent London plc Great Portland Estates plc Land Securities Group plc Taylor Wimpey plc Unite Group plc UNITED STATES — 46.9% American Tower Corp. Apartment Investment & Management Co., Class A Brookdale Senior Living, Inc. Camden Property Trust Cousins Properties, Inc. DCT Industrial Trust, Inc. DDR Corp. Douglas Emmett, Inc. Extra Space Storage, Inc. Forest City Enterprises, Inc. Class A Host Hotels & Resorts, Inc. Kilroy Realty Corp. Las Vegas Sands Corp. Macerich Co. (The) Parkway Properties, Inc. Post Properties, Inc. ProLogis, Inc. Simon Property Group, Inc. Taubman Centers, Inc. UDR, Inc. Wyndham Worldwide Corp. TOTAL COMMON STOCKS (Cost $62,535,366) RIGHTS † New World Development Co., Ltd. (Cost $—) — TEMPORARY CASH INVESTMENTS — 0.7% Federal Home Loan Bank Discount Notes, 0.00%, 8/1/13 SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $466,249) TOTAL INVESTMENT SECURITIES — 98.7% (Cost $63,001,615) OTHER ASSETS AND LIABILITIES — 1.3% TOTAL NET ASSETS — 100.0% $ Sub-Industry Allocation (as a % of net assets) Diversified Real Estate Activities % Retail REITs % Office REITs % Real Estate Operating Companies % Residential REITs % Real Estate Development % Specialized REITs % Industrial REITs % Diversified REITs % Casinos and Gaming % Hotels, Resorts and Cruise Lines % Health Care Facilities % Homebuilding % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Non-income producing. The rate indicated is the yield to maturity at purchase. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates . If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks 2,339,492 — Domestic Common Stocks — — Rights — — — Temporary Cash Investments 249 466,000 — Total Value of Investment Securities — 3. Federal Tax Information As of July 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization to ordinary income for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Real Estate Fund July 31, 2013 Real Estate - Schedule of Investments JULY 31, 2013 (UNAUDITED) Shares/
